Citation Nr: 0213267	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of head 
injury with post traumatic headaches, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

Symptomatology currently associated with residuals of head 
injury with post traumatic headaches includes not more than 
complaints of frequent headaches accompanied by nausea, 
vomiting, and photophobia, that are prostrating in nature, 
and occur at least once a month; very frequent completely 
prostrating prolonged attacks productive of severe economic 
inadaptability are not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of head injury with post traumatic headaches are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8199-8100 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that disability associated with residuals 
of head injury with post traumatic headaches is more severe 
than currently evaluated.  

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
August 1999 rating decision, the March 2000 statement of the 
case and the December 2000 supplemental statement of the 
case.  He was informed of changes taking place between the RO 
and the Board with regard to development as a result of the 
VCAA in the Travel Board hearing before the undersigned Board 
member in February 2002.  He was told in that hearing that 
the Board could undertake additional development of his claim 
if necessary.  He was asked if he felt that an additional 
examination was necessary, and he was asked if additional 
evidence existed.  The veteran did not feel he needed another 
examination or that that additional development was 
necessary.  The Board concludes that VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

The veteran's treatment records have been obtained.  He has 
been afforded an examination in connection with the claim for 
increased rating.  The veteran has been informed of all 
pertinent laws and regulations through the communications 
noted above, and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  No 
further assistance in this regard appears to be warranted.  
38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5103; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability, residuals of head injury with post 
traumatic headaches, is currently rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.124a, DC 
8100.  Therein, characteristic prostrating attacks averaging 
one in 2 months over the last several months shall be 
evaluated as 10 percent disabling.  Characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months shall be evaluated as 30 percent 
disabling, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling.  

Service medical records indicate the veteran experienced head 
trauma while playing football during service.  Service 
connection for residuals of head injury with headaches and 
scar was granted in March 1981.  A Board decision dated in 
July 1997 assigned the current 30 percent rating.  The 
veteran's claim for increased evaluation was received in June 
1999.  

The evidence consists of VA treatment records, VA examination 
reports and the veteran's testimony and statements.  VA 
outpatient treatment reports dated from March 1997 to April 
1999 show the veteran has been followed for complaints of 
headaches.  Consistent with his testimony, it appears that he 
has been tried on several different medications to control 
the reported frequency and severity of the headaches.  He had 
problems with certain medications.  He indicated that 
Naprosyn gave him hematuria, ibuprofen upset his stomach and 
Tylenol was ineffective.  In February 1998, he reported no 
change in the headaches.  In June 1998, he reported headaches 
all the time.  CT scan of the head and neurological 
examination were normal at that time.  The diagnosis was 
muscle contraction headaches.  In a December 1998 neurology 
clinic note, he was observed to be neurologically intact.  It 
was noted also that Cafergot was helping but not stopping his 
headaches.  In March 1999 he reported that the Cafergot was 
making his heart race.  However, his heart rate was not noted 
to be normal.  Neurological examination, including another CT 
scan of the brain, was also normal.  He was instructed to 
discontinue Cafergot.  

A report of VA examination dated in July 1999 reveals that 
the veteran described a history of headaches worsening over 
the years.  At the time of the examination, he had daily 
headaches, of two different types.  One was continuous over 
the head and shoulders, of a severity of between 4 and 9 out 
of 10 with 10 being the worst, lasting 3 to 4 hours.  The 
other kinds usually started behind the right eye and spreads 
quickly, lasting 3 to 4 hours.  It was considered as intense 
as the other type of headache.  Medications for the headaches 
included Excedrin at that time.  Previous medications were 
reported to be problematic and ineffective as noted in the 
treatment records.  The headaches were associated with nausea 
about 1/3 of the time as well as some vomiting.  Bright light 
could precipitate a headache.  Further, blurred vision 
sometimes was present during the headache.  The impression 
was chronic, recurrent headaches, a combination of 
musculoskeletal and vascular headaches, also noted was 
elevated blood pressure.  

Private records from show the veteran was seen by Dr. Abdul 
Hussein in March 2000 for neurological evaluation ordered by 
VA.  It is indicated that the VA treatment records were 
reviewed.  The notes indicate that the veteran reported 
headaches of a severity of 5 out of 5.  The indication from 
that doctor was post traumatic migraine headaches, treated by 
various medications.  

Additional VA outpatient treatment records show that in 
February 2000 the veteran requested the consultation which 
resulted in his being seen by Dr. Hussein.  In February 2000, 
he indicated that none of his medications were working.  In 
May 2000, the headaches were reported to be occurring daily 
and with increasing frequency and severity.  The headaches 
usually occurred in the morning.  He would see spots and 
experience a dull aching pain and throbbing.  The examination 
was essentially normal and he was continued on Ergotamine.  
In June 2000 he indicated that Cafergot helped but he was 
talking too much of it.  He was told to increase his use of 
another medication, Lamictal.  

Moreover, in his testimony before the undersigned in February 
2002, the veteran asserted that the headaches occurred all 
day usually, starting when he got up out of bed.  He 
described the medication he took, how he handled his 
headaches and how he got through his work days.  He reported 
switching to work on a contingency basis, working three days 
a week, as a patient transport person at a hospital.  The 
veteran described having headaches everyday, when working and 
when at home.  At home he cared for his son.  He generally 
worked 8 a.m. to 3:30 p.m.  The headaches also effected his 
sleep.  Cafergot was still helping.  It was indicated that 



the headaches were worse in frequency since 1999.  However, 
the veteran and his representative, upon questioning, did not 
indicate they were seeking another examination, they felt the 
evidence supported a higher rating.  

The foregoing indicates that the veteran complains of daily 
headaches.  Although the veteran has indicated that these are 
"prostrating" he has also indicated that the episodes varied 
in length and in how he treated himself for them. He 
indicated that when at work he would usually work through the 
headaches.  He compensates, or as he testified, he just tries 
to 'glide' through the headache and not take too much 
medication, to avoid getting sick to his stomach.  If one 
occurs at work he just tries to get through it by taking Alka 
Seltzer.  In fact, he still works three full days per week.  
Furthermore, although he has stated that he has had to cut 
his hours to three days per week, he has also stated that he 
manages to hold down his job as a patient transport person at 
a hospital from 8 a.m. to 3:30 p.m., three days per week.  
The Board finds that the evidence shows the veteran's 
headaches, while severe, are not of a nature to be completely 
prostrating, or prolonged enough in nature to result in 
severe economic inadaptability.  As such, the symptoms more 
nearly approximate the criteria for the currently assigned 30 
percent rating and an evaluation in excess of 30 percent is 
not warranted at this time.  The Board concludes that the 
preponderance of the evidence is against an increased rating.

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted if it is demonstrated that 
the disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards. See 38 C.F.R. § 
3.321(b)(1) (2001).  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The 




percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  There 
is no indication that the disability has required frequent 
hospitalizations since the veteran's discharge from military 
service.  Nor is it indicated that the disability has 
impacted his employment such that the regular rating criteria 
are insufficient to evaluate his disability.  The Board notes 
that the veteran has testified that he reduced the numbers of 
days he worked, but also showed that he was able to get 
through his work day.  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for migraine headaches, there is no basis to 
conclude that they are more serious than contemplated by the 
aforementioned schedular provisions.  An increased rating is 
not supported by the evidence at this time. 


ORDER

An increased evaluation for migraine headaches is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

